Citation Nr: 1229750	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-39 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected status post right Achilles tendon repair with osteoarthritis, calcaneal spur, and right posterior ankle scar beginning on July 20, 2009.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.

The Veteran was scheduled to testify at hearing before a Veterans Law Judge at the RO in February 2010, but failed to appear. His request for a hearing is accordingly deemed to have been withdrawn. See 38 C.F.R. § 20.704(d) (2011).

The Board remanded the case in September 2011 for additional development of the record.  The RO has complied with the remand directives.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  From July 20, 2009, the service-connected right Achilles tendon repair with osteoarthritis, a calcaneal spur, and healed right posterior ankle scar is shown to have been manifested by complaints of pain following heavy or prolonged use, with no limitation of motion, ankylosis, deformity or impaired muscle function. 

2.  The right posterior ankle scar is shown to affect an area less than 12 square inches or 77 square centimeters; there is no objective evidence of tenderness or pain to palpation, poor nourishment or ulceration, adherence to underlying tissue, tissue damage, frequent loss of covering of the skin over the scar, or limitation of function or related loss of function.  




CONCLUSION OF LAW

The period of the appeal beginning on July 20, 2009, the criteria for the assignment of a 10 percent rating for the service-connected right Achilles tendon repair with osteoarthritis, calcaneal spur, and healed right posterior ankle scar have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran dated in September 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  

Additionally, the Veteran was afforded VA examinations in July 2009 and October 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the claim

The Veteran asserts that his right ankle disorder warrants a rating in excess of the 10 percent evaluation currently assigned.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. 

The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. 

Such inquiry was not to be limited to muscles or nerves. These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under Diagnostic Code 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees. A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees. A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ankle joint motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5311 provides evaluations for disability involving Muscle Group XI.  The muscles involved in that group include the posterior and lateral crural muscles and muscles of the calf:  Triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexoral hallucis longus; flexoral digitorium longus; popliteus; plantaris.  The functions affected by these muscles include propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Muscle disability under this provision results in a 0 percent evaluation for slight impairment, a 10 percent evaluation for moderate impairment, a 20 percent evaluation of moderately severe impairment, and a 30 percent evaluation for severe impairment.

Concerning a disability evaluation for a muscle injury, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Under Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability result from an injury that is a simple muscle wound without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  Service department records specify superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56(d)(1)(ii).  

The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascial defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56(d)(1)(iii).

Moderate disability of muscles results from through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It requires some loss of deep fascia or muscle substance of impairment of muscle tonus and muscle power or low threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles results from through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  As for objective findings, the entrance and exit scars indicate track of missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to sound side.  Additionally, tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

As for scarring, scars other than the head, face, or neck, are rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.

Under the criteria of Diagnostic Code 7802, scars that are superficial and nonlinear are rated as 10 percent if such scar or scars extend to an area of 144 square inches (929 square centimeters) or greater.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and a 30 percent rating for five or more scars that are unstable or painful.

The Veteran underwent a VA examination in July 2009 and reported having flare-ups of symptoms two to three times a week that would last from three to five hours, and the severity of the flare-ups was an 8 out of 10, with 10 the most severe. The flare-ups were precipitated by physical activity and were alleviated by rest and medication. 

The Veteran reported that, during the flare-ups, he had functional impairment manifested by pain with walking, standing, jogging or running, and difficulty moving the foot upwards due to ankle pain. He reported experiencing weakness, stiffness, swelling, redness, giving way, lack of endurance, tenderness, and pain. 

On examination, there was tenderness of the right ankle. There was full range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees. There was pain at 18 degrees of dorsiflexion. The joint was additionally limited by pain with repetitive motion. There was no additional limitation of motion with repetition with fatigue, weakness, lack of endurance, or incoordination. 

The X-ray findings including surgical anchors in the calcaneus from a prior reattachment of the Achilles tendon and minor degenerative changes with a small plantar spur. 

A linear scar measuring 11 cm. by 2 cm. was found on the right posterior ankle.  There scar was noted not to be painful or have any skin breakdown.  There was no underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.

A VA examination was conducted in October 2011.  The Veteran reported repeated soreness of the right ankle with prolonged walking and increased pain when not medicated.  He denied having flare-ups.  

The range of motion findings were: plantar flexion to 45 degrees or greater and dorsiflexion to 20 degrees or higher, with no objective evidence of pain at the end of the range.  No additional limitations for range of motion were noted after repetitive-use testing.  The examiner found no functional loss or impairment of the ankle.  No pain or tenderness was noted on palpation.  Muscle strength testing was 5/5 on plantar flexion and dorsiflexion.  

The examiner also noted the Achilles tendon rupture caused pain with repetitive use or prolonged walking.  This also prohibited the Veteran from running.  

The examiner diagnosed status post right Achilles tendon repair with osteoarthritis, calcaneal spur, and healed right ankle scar.  He found no visible edema, erythema, inflammation, tenderness, withdrawal on palpation or muscle atrophy.  

There was also no objective evidence of right foot metatarsalgia, Morton's neuroma, claw/hammer toes, redness, heat, swelling, or tenderness. The Veteran's gait was stable, and there were no abnormal pressure points or skin breakdown on his feet.  The Veteran also did not require an assistive device for ambulation.  

Based on a careful review of the record, the Board finds that a rating in excess of 10 percent for the service-connected status post right Achilles tendon repair with osteoarthritis, calcaneal spur, and right posterior ankle scar beginning on July 20, 2009 is not warranted.  

The evidence does not show moderate limitation of motion, deformity, or ankylosis to warrant a rating higher than 10 percent under Diagnostic Code 5270 through 5273.  

Additionally, there is no evidence of moderate muscle impairment of the ankle.  Although the Veteran reports experiencing pain after prolonged walking, both the July 2009 and October 2011 VA examinations found no moderate limitation of the Veteran's daily activities. See Diagnostic Code 5311.

Furthermore, the Veteran's right ankle posterior scar does not warrant a compensable rating because it is a linear scar, measuring less than 39 sq. cm., that is not painful on examination, unstable, or productive of a limitation of function.  Diagnostic Codes 7802-7805. 

Therefore, the preponderance of the evidence is against the Veteran's claim for a higher rating for his right ankle disorder and his claim is denied.  


Extraschedular

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the service-connected disability picture and related symptomatology are found to be reasonably addressed by the 10 percent rating currently assigned in accordance with established criteria in this case.   

Without an "exceptional or unusual" disability picture that rendered the applicable  rating criteria inadequate, referral for consideration of an extraschedular rating is not warranted.  Thun, supra.


ORDER

An increased rating in excess of 10 percent beginning on July 20, 2009, for the service-connected status post right Achilles tendon repair with osteoarthritis, calcaneal spur, and right posterior ankle scar is denied.    


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


